DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pat. Pub. No. US 2015/0043944 A1; cited in IDS filed 10/13/2021).
Yamamoto discloses A developer supply container 1 detachably mountable to a developer receiving apparatus 8 (paragraph [0040]), said developer receiving apparatus 8 including a developer receiving portion 11 provided with a receiving port 11a for receiving a developer and including a portion-to-be-engaged 11b capable of displacing integrally with said developer receiving portion 11 (paragraph [0042]), said developer supply container 1 comprising: a rotatable developer accommodating portion 2c for accommodating the developer (paragraph [0053] and Fig. 6); a developer discharging portion 3 which is rotatable relative to said developer accommodating portion 2c and which is provided at a bottom side thereof with a discharge opening 3a4 for discharging the developer accommodated in said developer accommodating portion 2c (paragraphs [0042] and [0053]-[0054]; Figs. 5(a), 6 and 7); and an engaging portion 3b2, 3b4 provided on one side of said developer discharging portion 3 as seen in a direction in which said developer supply container 1 is inserted into the developer receiving apparatus 8, said engaging portion 3b2, 3b4 is engageable with the portion- to-be-engaged 11b with a mounting operation of said developer supply container 1 to displace the developer receiving portion 11 to move said developer receiving portion 11 toward said discharge opening 3a4, thereby to bring the receiving port 11a into fluid communication with said discharge opening 3a4 (Figs. 13-17).
Yamamoto differs from the instant claimed invention in not disclosing the engaging portion being provided only on one side (emphasis added) of the developer discharging portion.
Although Yamamoto does not disclose the engaging portion being provided on only one side or both sides of the developer discharging portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have only one engaging portion (on only one side of the developer discharging portion) to reduce cost.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 9, 2022